NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2019/0332480 to Kang et al. (hereinafter “Kang”).

Kang discloses:
1. A system comprising:
a capacity object comprising a plurality of segments (para. 29 and Fig. 2 – sector in a disk of RAID), wherein each segment comprises:
a primary column corresponding to each of a plurality of primary disks, wherein each primary column comprises a plurality of primary storage blocks (para. 38 and Fig. 4A – sector includes data on four user disks 410-413); and

a segment usage table identifying a list of particular segments of the capacity object that are currently in use, the segment usage table comprising, for each of the particular segments, a transaction ID of the particular segment (para. 29 and Fig. 2, metadata 220, sequence stamp 225); and
a data recovery subsystem configured to perform operations comprising:
determining that a particular disk of the capacity object was offline for an interval of time (paras. 56-58 – compare sequence stamps and partial write stamps of disks);
determining a particular time point at which the particular disk went offline (paras. 56-57 – sequence stamp indicates last write to each disk);
determining one or more first segments of the capacity object that were modified after the particular time point, wherein determining one or more first segments comprises determining each segment of the segment usage table having a transaction ID that is larger than the particular time point (paras 56-57 – higher maximum sequence stamp indicates writes after the particular time point); and
resynchronizing, for each first segment, the column of the first segment corresponding to the particular disk (para. 59 and Fig. 6, step 624 - rebuild disk affected by incomplete write).

2. The system of claim 1, wherein the data recovery subsystem is configured to perform operations further comprising:
recording, when the particular disk of the capacity object goes offline, the particular time point at which the particular disk went offline (para. 33 and Fig. 2, sequence stamp 225).

5. The system of claim 1, wherein:
the particular disk is a primary disk of the capacity object (Fig. 4A); and
resynchronizing the column of a first segment corresponding to the particular disk comprises:
reading the columns of the first segment corresponding to i) each of the other primary disks of the capacity object and ii) one or more of the parity disks of the capacity object (para. 37 - inherent that RAID rebuild involves reading other primary disks and parity disk); and
resynchronizing the column of the first segment corresponding to the particular disk using the read data (para. 59 and Fig. 6, step 624).

6. The system of claim 1, wherein:
the particular disk is a parity disk of the capacity object (Fig. 4A); and
resynchronizing the column of a first segment corresponding to the particular disk comprises:

resynchronizing the column of the first segment corresponding to the particular disk using the read data (para. 59 and Fig. 6, step 624).

Claims 8, 9, 12, and 13 are a method identical to the steps performed by the system of claims 1, 2, 5, and 6, and are rejected under the same rationale.

Claims 15, 16, 19, and 20 are one or more non-transitory computer storage media encoded with computer program instructions that perform the identical steps of the system of claims 1, 2, 5, and 6, and are rejected under the same rationale.

Allowable Subject Matter
Claims 3, 4, 7, 10, 11, 14, 17, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Segura et al. - Data tracking for efficient recovery of a storage array.
Hutchinson et al. – Determining modified portions of a RAID storage array.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.